DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 22, 27-29, 43-45 and 47-51 are examined herein.

Affidavit
The Affidavit by Inventor Tegel, filed 11/03/2021, was received and considered.  The Office appreciated Inventor Tegel’s time, education and experience in this matter.
It is asserted, that Inventor Tegel performed the experiments described in Supplemental Document A.
Supplemental Document A demonstrates that there is a statistically significant decrease in fasting blood sugar after consumption of a cracker including 100% sunflower seed flour.
Supplemental Document A also demonstrates that there is not a statistically significant change in fasting blood sugar after consumption of a cracker including 66% sunflower seed flour and 33% tapioca flour with a protein: 2 carbohydrate ratio.
The results of Supplemental Document A are beneficial and unexpected, because one would expect at least a nominal increase in blood sugar when consuming the described crackers.
The results of Supplemental Document A are extendible to the other composite flours described in the present application. Therefore, it is my opinion that the presently claimed compositions are novel and nonobvious at least on the basis of these beneficial and unexpected results. 

In food compositions case law is clear that the unexpected result must be toward a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  See In re Levin, 84 USPQ 232 and the cases cited therein. This means that the unexpected result must be achieved within the composition itself, for example, a new synergetic combination of ingredients that allows food foams to retain their structure under specific condition previously unknown.
Further, as discussed previously, a proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

Applicant admits that the experiment provided is not toward a flour as claimed, however a cracker.  Further there is nothing that imparts how the ranges of the claimed ingredients were established, how the specifically claimed ranges provide the unexpected result, and are not toward unclaimed features.  Also there is no showing of statistical significance.
In this case, the claimed amounts are so broad, that a showing of unexpected results would indeed by a huge undertaking.
The examiner suggests that Applicant focuses on providing specific claims, and if they choose to show unexpected results, they provide a showing of something unexpected about the composition itself, not a method of using the composition.







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 and all claims dependent on it, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 requires “wherein, when the flour composition comprises a ratio of 2 parts seed flour or nut flour to 1 part grain flour or tuber flour, the flour composition has a protein to carbohydrate ratio in the range of about 1:1 to 1:2”, however, support cannot be found for such a claim, therefore this is new matter.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 and all claims depending on it, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites both from 0 to 66 wt% gluten free flour, and 33 to 100 wt% oil seed flour which is a gluten free flour, therefore it is unclear as to what the amount of gluten free flour is required of the claim.

Claim 22 recites oil seed flour, nut flour, and tuber flour which are all gluten free flours and claimed in amounts from 0 to 67 wt%, and further requires from 0 to 66 wt% gluten free flour, which further makes it unclear as to what amount of unclear as to what the amount of gluten free flour is required of the claim.

In claim 22, it is unclear as to how the claim micromilled ingredients further limits the claimed mesh size.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 22, 27-29, 43-45 and 47-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HO.
HO: Opatrilova: CZ9182U1; Mixture for producing bakery and confectionary articles; publishes Oct. 11, 1999.

With regard to the prior art, the term/phrase "flour" encompasses a powder obtained consisting of finely ground grain or similar products (i.e. other seeds).

Independent claim 22
HO teaches a mixture of plant seeds, as cultured or found wild in nature, that is ground as an intermediate composition used to make bakery or confectionary product (last full para on pg.2)

Sunflower seeds
HO teaches that the intermediate mixture comprises sunflower seeds and/or other types (2nd full para from the bottom of pg. 2), which indicates that the sunflower seeds are used in amounts up to 100 wt%, as claimed, which encompasses and anticipates from 33 to 100 wt.% oil seed flour comprising sunflower seeds, wherein the sunflower seeds comprise their full natural oil content (i.e. types cultured or as found wild in nature). 

Mesh size
As for the ground intermediate mixture being micro-milled, HO teaches that the mesh size of the grind is from 162 to 853 µm based on 75 to 96 percent of the mixture, which encompasses and makes obvious the claim of that the flour composition comprising from about 20 to 100 mesh (841 to 2,000 µm).  
The claimed mesh size of the ground sunflower seeds show a micrometer range, therefore provides that the sunflower seeds are micro-ground (i.e. micro-milled).

Since, with regard to the prior art, the term/phrase "flour" encompasses a product consisting of finely ground grain or similar products (i.e. seeds), and HO teaches micrometer grinds of sunflower seeds, the teaching provides that the intermediate ground product is a flour.

Optional ingredients
Since all other flour ingredients are made optional, for the sake of examination, only sunflower seeds are selected for examination.
The optional ingredients include: 
from 0 to [[95]] wt.% nut flour comprising micro-ground milled almonds, cashews, hazelnuts, pistachios, peanuts, or combinations thereof, 
from 0 to 67 wt% grain flour, and 
from 0 to 67 wt.% tuber flour, and from 0 to 67 wt% gluten free flour.


Optional nutritional function
Sunflower seeds are selected to provide 100 wt% of oil seed flour, as made optional in claim 22.
However, it would be reasonable to expect that similar compositions function similarly, including, that wherein, when the flour composition comprises a ratio of 2 parts seed flour or nut flour to 1 part grain flour or tuber flour, the flour composition has a protein to carbohydrate ratio in the range of about 1:1 to 1:2, as claimed.

Dependent claims
As for claim 27, since the use of the species of flour, tuber, was made optional in the base claim (22), and said type of flour was not selected for examination, the claim amount/type makes no distinction over the teaching above.

As for claim 28, since the use of the species of flour, legume, was made optional in the base claim (22), and said type of flour was not selected for examination, the claim amount/type makes no distinction over the teaching above.

As for claim 29, since the use of the species of flour, grain, was made optional in the base claim (22), and said type of flour was not selected for examination, the claim amount/type makes no distinction over the teaching above.



As for claim 43, it would be reasonable to expect that similar ingredients would have similar properties, including: wherein the oil seed flour comprising micromilled sunflower seeds comprises sunflower seeds that interact with leavening products to produce a lighter, fluffier batter compared to traditional sunflower seeds, as claimed.

As for claim 44, it would be reasonable to expect that similar ingredients would have similar nutritional properties, including: wherein, when the flour composition comprises a ratio of 2 parts seed flour or nut flour to 1 part grain flour or tuber flour, the flour composition has at least 10-30 grams of protein.  

As for claim 45, it would be reasonable to expect that similar ingredients would have similar properties, including: wherein, when the flour composition comprises a ratio of 2 parts seed flour or nut flour to 1 part grain flour or tuber flour, the flour composition has a protein to carbohydrate ratio of about 1:1.  

As for claim 47, since the use of the species of oil seed was made totally optional in the base claim (22), and sunflower seed flour was selected for examination, the claim amount/type makes no distinction over the teaching above, including: wherein the oil seed flour comprising micromilled sunflower seeds comprises 50 wt% sunflower seed flour and 50 wt% pumpkin seed flour.  



In the alternative, HO makes the use of pumpkin seeds as optional ground ingredients, wherein there is a mixture of 50 wt% grinds of both sunflower and pumpkin (see near the 2nd full para from the bottom of pg. 2).

As for claim 48, the teaching above, provides that the oil seed flour comprising micromilled sunflower seeds comprises 100 wt% sunflower seed flour comprising micromilled sunflower seeds, as claimed. 

As for claim 49, the teaching above, provides that the flour composition comprises 100 wt.% sunflower seed flour comprising micromilled sunflower seeds, as claimed.

As for claim 50, since the use of the species of flour types was made optional in the base claim (22), and sunflower seed flour was selected for examination, the claim amount/type of other flours makes no distinction over the teaching above.

As for claim 51, since the use of the species of oil seed was made totally optional in the base claim (22), and sunflower seed flour was selected for examination, the claim 
wherein the oil seed flour comprising micromilled sunflower seeds comprises oil seeds selected from the group consisting of pumpkin seeds, chia seeds, flax seeds, hemp seeds, and combinations thereof makes no distinction over the teaching above.



Response to Arguments
It is asserted, that claims 22, 43, 47, 48, 49, and 50 are amended to require that the sunflower seeds and nuts of the flours are micromilled. Support can be found at least in Paragraphs [0023], [0031], [0036], [0039]-[0040], and [0043]-[0045] of the published application (US 2018/0271123). 
Claim 22 is further amended to require that the micromilled sunflower seeds comprise their full natural oil content. Support can be found at least in Paragraphs [0023], [0039], [0041], and [0042] of the published application (US 2018/0271123). 
Claim 51 is new. Support can be found in previous claim 22 and Paragraphs [0039] and [0047]-[0049] of the published application (US 2018/0271123). 
Claims 22, 27-29, 43-45, and 47-51 are pending and under examination. No new matter is entered herein. 
In response, Applicant’s timely response is appreciated.
 
It is asserted, that Applicant thanks Examiner George for the Examiner Interview with Applicant and Applicant's representatives Zach Wiersma (Reg. No. 77,808) and Christopher Goff (Reg. No.41,785), and inventor Daniel Tegel, on August 10, 2021. During the interview, Examiner George provided several suggestions to overcome clarity issues and advance prosecution. No agreement on patentability was reached during the interview. 
In response, the examiner also appreciated the Office Interview.



It is asserted, that claim 22 requires at least 33% oil seed flour comprising micromilled sunflower seeds, wherein the micromilled sunflower seeds comprise their full natural oil content, a protein to carbohydrate ratio in the range of about 1:1 to 1:2 when the flour composition comprises a ratio of 2 parts seed flour or nut flour to 1 part grain flour or tuber flour, and the flour being from about 20 to about 100 mesh. All the present claims require flour compositions that include micromilled sunflower seeds comprising their full natural oil content as a substantial component. Further, the claims include desirable ratios of flour components described in the specification. Moreover, some of the claims are limited to comprise 100 wt.% of certain components to restrict the presence of additional flours. The flour compositions of the present claims, with the specific claimed properties, are novel and non-obvious. 
Applicant respectfully submits that the present claims are patentable. As described in the present application, oil seed flour combined with grain flour or tuber flour, creates a product at narity with wheat based products for taste and texture, and a nutritional profile that significantly exceeds any grain or gluten free flour product formula (see Paragraph [0033]). Of the oil seeds, sunflower seeds have the mildest flavor, the most acceptable color for a seed flour, are highest in protein of all seeds and nuts, and are the most economical (see Paragraph [0034]). 
However, sunflower seeds and pumpkin seeds, although nutrient rich, are not easily converted into flour form because of their high oil content, which causes production problems (clogging mills or product turning into a paste) (see Paragraph [0023]). In fact, although oil seeds (sunflower, pumpkin, chia, flax, hemp) provide a 
In the last few years, chia seed and flax seed have been converted to seed meals but their hydrophilic nature and bitter taste limits the volume that can be incorporated into processed food. They could not be singularly used in the optimum proportions of 33-100% of the total product, without imparting an undesirable flavor or gummy texture (see Paragraph [0039]). In fact, because of manufacturing challenges, sunflower seed meal and pumpkin seed meal or flour are not readily accessible as a food source (see Paragraph [0040]). 
Thus, the present claims are directed to flour compositions that have not previously been possible. In other words, the present application solves a long-felt but unsolved need within the nutrition community, as supported by the Declaration Under 37 CFR 1.132 submitted with the response dated November 10, 2020. 
In response, the claims only require a single ingredient, a sesame seed ground to a micron size, having a mesh size of about 20 to 80, therefore the flour composition claimed is obvious based on the rejection above. 
As for a long felt need, establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution, this has not been presented to the office. Second, the long-felt need must not have been satisfied by another before the invention by applicant. Long-felt need is 

It is asserted, that as stated in MPEP 2141(11), "[T]he framework for the objective analysis for determining obviousness under 35 U.S.C. 103 is stated in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Obviousness is a question of law based on underlying factual inquiries. The factual inquiries enunciated by the Court are as follows: (A) Determining the scope and content of the prior art; (B) Ascertaining the differences between the claimed invention and the prior art; and (C) Resolving the level of ordinary skill in the pertinent art. Objective evidence relevant to the issue of obviousness must be evaluated by Office personnel. Id. at 17-18, 148 USPQ at 467. Such evidence, sometimes referred to as "secondary considerations," may include evidence of commercial success, long-felt but unsolved needs, failure of others, and unexpected results. The evidence may be included in the specification as filed, accompany the application on filing, or be provided in a timely manner at some other point during the prosecution." MPEP 2141(II). The fact that the presently claimed flour compositions have previously been unavailable to those skilled in the art is significant. Flours are well known and have been around for thousands of years. Similarly, sunflower seeds are equally long-lived and are well known to be nutritious. However, it has not yet been possible to make flour comprising a substantial portion of sunflower seeds due to manufacturing difficulties.  

 
 	It is asserted, that the nutritional content of the present claims, and specifically the high amounts of protein and low amounts of carbohydrates, has not been achievable with other flours. Thus, not only are the present compositions entirely new, but they provide substantial benefits compared to other compositions in the art. These compositions and benefits have only been demonstrated in the present application. 
For at least these reasons, it would not have been obvious to a person having ordinary skill in the art to modify any ordinary flour composition, such as a wheat flour, by substituting the main flour component with sunflower seeds, when sunflower seeds are known to be unworkable as flours. Accordingly, Applicant respectfully requests full consideration of the present claims. 
	In response, the claims do not require any specific nutrition, in fact they are so broad that a variety of composition having a variety of nutritional make up may fall within the claimed ranges, therefore this argument is not persuasive. 

It is asserted, that the Office has cited In re Levin throughout prosecution. In In re Levin, 178 F.2d 945 (CCPA 1949), the court explained that "... new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right 
Applicant respectfully submits that the In re Levin standard does not apply to the present claims for several reasons. These reasons are addressed in turn below. 
First, In re Levin deals with the general unpatentability of food recipes. The invention claimed in In re Levin involved a "butter substitute food product." In contrast, the present claims are directed to flour compositions. Although flour compositions may be used in new recipes or formulas for cooking food, the flour compositions are not food per se. People do not eat flour without further processing. Moreover, the claims do not include a finalized food product. Thus, by assessing the subject matter as food, the Office is improperly looking beyond the present claims to define their scope. 
Second, In re Levin deals with the use of common ingredients. However, the present claims do not recite common ingredients. As described previously, the presently claimed flour compositions have previously been unavailable to those skilled in the art. Because these flour compositions have been unavailable, they cannot be common ingredients. 
Third, the present application does not simply describe new recipes for cooking food that involve the addition or elimination of common ingredients, as discussed in In re Levin, 84 USPQ 232. Rather, the present application describes new compositions of matter that have previously been unavailable to those skilled in the art. As described throughout the present application, flours based largely on sunflower seeds according to the present claims have not been an available ingredient in the field of nutrition because 
Fourth, In re Levin is not ubiquitously held as a standard for all food-based patent applications. This is readily apparent with even a cursory review of the art. 
As one example, In re Levin was not mentioned in prosecution of US Patent Application No. 14/094,867, which issued as US Patent 9,131,726. The claims of US Patent 9,131,726 are directed to a composition of matter comprising a whole grain flour. The whole grain flour does not include additionally added ingredients. Rather, it merely possesses certain nutritional and compositional properties. The structure of this issued claim is similar to the present claims and indicates that the present claims should be examined in the same manner. 
As another example, another unusual seed flour was patented in US Patent 6,391,345. The claims of US Patent 6,391,345 are directed to a cranberry seed flour comprising insoluble fiber in a concentration of about 40 to 50% by weight of the flour. This cranberry seed flour does not include additionally added ingredients. Rather, it merely possesses a certain amount of insoluble fiber. The structure of this issued claim is similar to the present claims and indicates that the present claims should be examined in the same manner. Therefore, as evidenced by these issued patents, it is not necessary to apply In re Levin to the present application. Applicant respectfully 
In summary, In re Levin does not support the rejections of the Office and should not be applied in the present application. Accordingly, Applicant respectfully submits that the Office has not established a prima facie case of obviousness. 
In response:
First, In re Levin deals with food formulations, which is what the current claims are toward, therefore it is in point, in fact, specific to this case.
Second, ground sunflower seeds are long known as common ingredients, therefore In re Levin is in point, in fact, specific to this case. Also, Applicant appears to admit that the presently claimed flour is toward multiple compositions.  If this is indeed the case, since the claims are toward a single composition, it is suggested that Applicant elect a single species of the composition to claim for the sake of examination.
Third, the rejection above shows that the claimed composition was known to be obvious, therefore it is a matter that was previously been available to those skilled in the art, as it is possible to make it.. 
Fourth, the examiner agrees that In re Levin is not ubiquitously held as a standard for all food-based patent applications, however, in this case, the case law is pertaining to what is claimed.
As for US Patent Application No. 14/094,867, which issued as US Patent 9,131,726, the independent claims are toward a composition of matter comprising a shelf stable, partially defatted supercritical CO2 fluid solvent extracted whole grain flour derived from Salvia hispanica L. whole ground seed and that is free of cyanogenic 
This finding is not related in any way to the claimed composition, therefore this argument is not persuasive.

It is asserted, that the Office has asserted that, "If Applicant would provide a proper showing of the coaction or cooperative relationship between the pieces of the milled seed that make this happen, it would be considered toward unexpected result and non-obviousness" (see Page 4 of the Office Action dated 5/5/21). 

Further, even if the In re Levin standard is applied to the present claims, which would be improper, the Office has not acknowledged the coaction described in the present claims. 
Specifically, coaction is claimed and described at least in claim 43, which requires that the oil seed flour comprising micromilled sunflower seeds comprises sunflower seeds that interact with leavening products to produce a lighter, fluffier batter compared to traditional sunflower seeds. The claimed coaction is between sunflower seeds and leavening products and provides beneficial results. Yet for this claimed coaction, the Office has asserted that, "it would be reasonable for one of skill in the art to expect that similar ingredients have similar functionality, including that the sunflower seed products used in making the claimed flour product, interacts with leavening 
In response, regardless of In re Levin, Applicant has not provided a proper showing of unexpected results. The only results discussed, although not properly shown to be unexpected, are toward a result of the method of using the product made.  The claims are not toward a method of using a product, they are toward a flour, therefore the unexpected result needs to be towards the flour, not its method of use in a batter.

It is asserted, that Applicant submits herewith the present response Supplemental Document A and a corresponding Declaration under CFR 1.132. Supplemental Document A demonstrates that there is indeed a beneficial and unexpected biochemical reaction derived from sunflower seed flour. In particular, as described in the Declaration under CFR 1.132, Supplemental Document A demonstrates that there is a statistically significant decrease in fasting blood sugar after consumption of a cracker including 100% sunflower seed flour. Further, Supplemental Document A demonstrates that there is not a statistically significant change in fasting blood sugar after consumption of a cracker including 66% sunflower seed flour and 33% tapioca flour with a 1 protein: 2 carbohydrate ratio. The results of Supplemental Document A are beneficial and unexpected, because one would expect at least a nominal increase in blood sugar when consuming the described crackers. Moreover, the results of Supplemental Document A are extendible to the other composite flours 
For at least these reasons, the In re Levin standard has been improperly applied to the present claims. 
In response, please see the response to the Affidavit above.  

It is asserted, that claim 22, and all the claims depending on it, stands rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Applicant respectfully submits that claim 22, and all the claims depending on it, is definite. The Office has based the rejection of claim 22 in part on, "Therefore the scope of the composition disclosed is toward a flour or blended flour product, not one with sunflower seeds of any structure, only those ground" (see Page 8 of the Office Action dated 5/5/21). Without commenting on the appropriateness of the rejection, claims 22, 43, 47, 48, and 50 have been amended to require that the sunflower seeds and nuts of the flours are micromilled. In addition, Applicant respectfully notes that the present claims require that the flour composition is from about 20 to about 100 mesh. This mesh requirement requires that the flour is in the form of fine particles (see Paragraph [0031]). Because the flour is in the form of fine particles, the sunflower seeds are also necessarily no larger than from about 20 to about 100 mesh. Regardless, it is believed that the present amendments overcome the rejections. In view of the foregoing, 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.

It is asserted, that claim 22, and all the claims depending on it, stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Applicant respectfully submits that claim 22, and all the claims depending on it, is definite. 
The Office has based the rejection of claim 22 in part on, "it is unclear as to how a flour composition, comprising: from 33 to 100 wt% oil seed flour, wherein the oil seed flours disclosed are used up to 100 wt% have 'a protein to carbohydrate ratio in the range of about 1:1 to 1:2"' (see Page 8 of the Office Action dated 5/5/21). Applicant respectfully disagrees. Applicant first notes that claim 22 includes open-ended comprising language. Therefore, claim 22 is not restricted to the recited components. Accordingly, the content of oil seed flour is not necessarily determinative of protein and carbohydrate content. 
In addition, as described in the published application, the optimum flour composition ranges from 33-100% seed or nut flour to 0-67% traditional or gluten free flour, depending on the product application. The actual amount selected is based on the product being formulated. There are many product variations. These composition ratios 
Regardless, to advance prosecution, claim 22 has been amended to require that when the flour composition comprises a ratio of 2 parts seed flour or nut flour to 1 part grain flour or tuber flour, the flour composition has a protein to carbohydrate ratio in the range of about 1:1 to 1:2. Support can be found at least in Paragraphs [0047]-[0049] of the present application. It is believed that these amendments overcome any alleged issues with clarity. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein. As to Applicants comment that there are many product variations, the claims herein are toward a single composition, therefore if Applicant is admitting the claims are toward multiple com[positions, it is suggested that the claims reflect a single composition. 


Applicant respectfully disagrees. Claim 22 includes limitations regarding (1) particular amounts of ingredients, and (2) a range of amounts for protein to carbohydrate ratios. These limitations are distinct and not overlapping in range or limitation. As noted above, claim 22 includes open-ended comprising language. Therefore, the total nutritional content of the claimed flour compositions is not necessarily determined by the recited components. Moreover, as also noted above, the limitations of claim 22 are consistent with demonstrated flour compositions in the present application, which may be achieved by combinations of various components to arrive at desired protein to carbohydrate ratios (see Paragraph [0048]). Finally, the claim amendment described above is believed to overcome any alleged issues with clarity. Accordingly, claim 22 is definite at least for this reason. 
In view of the foregoing, Applicant respectfully requests withdrawal of the 35 U.S.C. § 112 rejections of claims 22, and all the claims depending on it. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.

It is asserted, that Applicant respectfully submits that claims 49-50 are definite. 
The Office has based the rejection of claims 49-50 in part on, "Claims 49-50 conflict with claims 48 and 22 because they do not have antecedent bases to the same ingredients previously claimed, therefore it is unclear if they are about those, further ingredients or toward something else. Claim 49 is further confusing as to what ingredient is being claimed because it requires 100% sunflower seed after the term "consists of', which given the phrase was the transitional phase of the claim, when one ingredient is claimed, no percentage is require since such a claim is limited to what follows, consists of' (see Page 9 of the Office Action dated 5/5/21). Applicant respectfully disagrees. Applicant first notes that claims 49 and 50 have been amended to depend from claim 22. Further, claim 22 requires from 33 to 100 wt.% oil seed flour comprising micromilled sunflower seeds and other optional components. Claim 48 requires that the oil seed flour comprising micromilled sunflower seeds comprises 100 wt.% of sunflower seed flour comprising micromilled sunflower seeds. In other words, claim 48 limits claim 22 by requiring that the oil seed flour comprises 100 wt.% micromilled sunflower seeds. However, the flour compositions of claim 48 may contain additional components. 
In contrast, claim 49 requires that the flour composition comprises 100 wt.% of 
sunflower seed flour comprising micromilled sunflower seeds. In other words, claim 49 requires that the only ingredient present in the flour is sunflower seed flour comprising micromilled sunflower seeds. 
Similarly in contrast, claim 50 requires that the flour composition comprises from 66 to 99 wt.% sunflower seed flour comprising micromilled sunflower seeds and from 1 
Accordingly, in contrast to the assertions of the Office, claims 49-50 do not conflict with claims 22 and 48. In view of the foregoing, Applicant respectfully requests withdrawal of the 35 U.S.C. § 112 rejections of claims 49-50. 
Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.
 
It is asserted, that claims 47 and 49 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Applicant respectfully submits that claims 47 and 49 are definite. The Office has based the rejection in part on, "Claims 47 and 49 recite the unit "%", however do not provide a type of percent, therefore are indefinite regarding their scope as different types of percentages impart different quantities" (see Page 9 of the Office Action dated 5/5/21). 
 Without commenting on the appropriateness of the rejections, claim 47 and 49 have been amended to be consistent with the comments of the Office and recite a wt.%. It is believed that these amendments overcome the rejections. In view of the foregoing, Applicant respectfully requests withdrawal of the 35 U.S.C. §112 rejections of claims 47 and 49. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.

It is asserted, that claims 49-50 stand rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as allegedly being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant respectfully submits that claims 49-50 are definite. The Office has based the rejection of claims 49-50 in part on, "These claims fail to further limit the "flour composition, comprising..." of claims 22 and 48" (see Page 10 of the Office Action dated 5/5/21). 
Applicant respectfully disagrees. As explained above, claim 22 requires from 33 to 100 wt.% oil seed flour comprising micromilled sunflower seeds and other optional components. Claim 48 requires that the oil seed flour comprising micromilled sunflower seeds comprises 100 wt.% sunflower seed flour comprising micromilled sunflower seeds. In other words, claim 48 limits claim 22 by requiring that the oil seed flour comprises 100 wt.% micromilled sunflower seeds, but the flour compositions of claim 48 may contain additional components. In contrast, claim 49 requires that the flour composition comprises 100 wt.% sunflower seed flour comprising micromilled sunflower seeds. In other words, claim 49 requires that the only ingredient present is sunflower seed flour comprising micromilled sunflower seeds. Similarly in contrast, claim 50 requires that the flour composition comprises from 66 to 99 wt.% sunflower seed flour comprising micromilled sunflower seeds and from 1 to 33 wt.% nut flour comprising micromilled almonds, cashews, hazelnuts, pistachios, peanuts, or combinations thereof. 
 
 

In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.
 
It is asserted, that claims 22, 27-29, 43-45, and 47-49 stand rejected under pre-AIA  35 U.S.C. 103(a) as allegedly being unpatentable over Fang (PHYSICO-CHEMICAL AND ORGANOLEPTIC EVALUATIONS OF WHEAT BREAD SUBSTITUTED WITH DIFFERENT PERCENTAGE OF PUMPKIN FLOUR (Cucurbita moschata); a thesis submitted to UNIVERSITI SAINS MALAYSIA in 2008) in view of the combination of Johnna (Pumpkin Seed Cakes; published online September 29, 2011 @ https://injohnnaskitchen.com/2011/09/pumpkin-seed-cakes/), brwaith ("Flour milling lab results"), and Nelson (US 4,369,195). Applicant respectfully submits that claims 22, 27-29, 43-45, and 47-49 are patentable over Fang in view of Johnna, brwaith, and Nelson. 
The deficiencies of Fang, Johnna, brwaith, and Nelson are of record. 
The Office has based the rejection in part on, "Flours based largely on sunflower seeds 
have been an available ingredient in the field of nutrition because it is possible to make them and has been for many years" (see Page 28 of the Office Action dated 5/5/21). 
Applicant respectfully disagrees. In contrast to this assertion of the Office, it has not been possible to make flours based largely on sunflower seeds in accordance with the present claims. The Office has not cited a single reference directed to a flour composition comprising from 33 to 100 wt.% oil seed flour comprising micromilled 
For the Office to show a prima facie case of obviousness, M.P.E.P. § 2142 requires a clear articulation of the reasons why the claimed invention would have been obvious. Specifically, the Supreme Court noted that the burden lies initially with the Office to provide an explicit analysis supporting a rejection under 35 U.S.C. 103. KSR International Co. v. Teleflex Inc., 550 US 398, 418, 82 USPQ2d 1385, 1396 (2007) (stating, "[R]ejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness."). The Court in KSR International further identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966). As previously required by the TSM (teaching, suggestion, motivation) approach to obviousness, one exemplary rationale indicated requires some 
In response, please see the new grounds of rejecting above, necessitated by said amendments.

It is asserted, that the present claims are patentable over each individual combination of cited references by incorporation of multiple limitations that are not taught or suggested across the cited references. None of the cited references teaches or suggests all the limitations of a composite flour composition substantially comprising oil seed flour comprising micromilled sunflower seeds, wherein the micromilled sunflower seeds comprise their full natural oil content, optionally pumpkin seed flour, and optionally grain flour or tuber flour, wherein the flour composition has a protein to carbohydrate ratio in the range of about 1:1 to 1:2 when the flour composition comprises a ratio of 2 parts seed flour or nut flour to 1 part grain flour or tuber flour, wherein the flour composition has at least 10-30 grams of protein when the flour composition 
In response, the independent claim does not require any flour type other than sunflower seed flour, in words the nut flour, grain flour and tuber flours are optional, therefore the claim does not require that particulars of the optional ingredients be met, because in this case they were not selected for examination. In the alternative, it would be reasonable for one of skill in the art to expect that similar composition have similar functionality, including the provision of specific  nutrients given they have specific ingredients as those claimed.

It is asserted, that only way to arrive at the present claims from the cited references would be to combine every cited reference and further modify this combination. Such modifications would require impermissible hindsight. Accordingly, Applicant respectfully submits that the Office has failed to meet its burden, as there is no apparent reason for one skilled in the art to modify/combine all the reference teachings to arrive at each and every element of Applicant's invention. 
In response, in this case, a new grounds of rejection is provided with a single reference, and only what is known in the art was considered, therefore the reconstruction is proper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: OSU teaches that types of sunflower oil improve blood sugar, therefore eating foods comprising sunflower oil would do the same. 
OSU: A dose of safflower oil (i.e. sunflower oil) each day might help keep heart disease at bay; March 11, 2011.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793